Case 2:19-cv-07225-FMO-KK Document 17 Filed 04/17/20 Page 1 of 1 Page ID #:1965




  1                                                                    JS-6
  2
  3
  4
  5
  6
                              UNITED STATES DISTRICT COURT
  7
                          CENTRAL DISTRICT OF CALIFORNIA
  8
  9
 10    PEDRO NAVARRO,                             Case No. CV 19-7225-FMO (KK)
 11                              Petitioner,
 12                       v.                      JUDGMENT
 13    M. JOHNSON, Warden,
 14                              Respondent.
 15
 16
 17         Pursuant to the Order Accepting Findings and Recommendation of United
 18   States Magistrate Judge, IT IS HEREBY ADJUDGED that the Petition is DENIED
 19   and this action is DISMISSED with prejudice.
 20
 21   Dated: April 17, 2020                                        /S/
                                               HONORABLE FERNANDO M. OLGUIN
 22                                            United States District Judge
 23
 24
 25
 26
 27
 28
